                                Case 2:14-cv-00786-GMN-BNW Document 210 Filed 02/25/20 Page 1 of 3



                       1       RICK D. ROSKELLEY, ESQ., Bar # 3192
                               MONTGOMERY Y. PAEK, ESQ., Bar # 10176
                       2       NEIL C. BAKER, ESQ., Bar # 14476
                               LITTLER MENDELSON, P.C.
                       3       3960 Howard Hughes Parkway, Suite 300
                               Las Vegas, NV 89169-5937
                       4       Telephone:    702.862.8800
                               Fax No.:      702.862.8811
                       5       Email:        rroskelley@littler.com
                               Email:        mpaek@littler.com
                       6       Email:        nbaker@littler.com
                       7       Attorneys for Defendant
                               BRIAD RESTAURANT GROUP, LLC
                       8

                       9                                         UNITED STATES DISTRICT COURT

                    10                                               DISTRICT OF NEVADA

                    11

                    12         JEFFREY ANDERSEN, an individual, on
                               behalf of himself and all similarly situated
                    13         individuals,                                      Case No. 2:14-cv-00786-GMN-BNW

                    14                              Plaintiff,                   STIPULATION AND ORDER TO STAY
                                                                                 ALL PHASE II PROCEEDINGS
                    15         vs.
                                                                                 (First Request)
                    16         BRIAD RESTAURANT GROUP, LLC., a
                               New Jersey limited liability company; and
                    17         DOES 1 through 100, inclusive,

                    18                              Defendant.

                    19

                    20                   Plaintiff JEFFREY ANDERSEN (“Plaintiff”) and Defendant BRIAD RESTAURANT

                    21         GROUP, LLC (“Defendant”) (referred to collectively as the “Parties”), by and through their

                    22         respective counsel of record, hereby stipulate to and request an order granting a temporary 90-day

                    23         stay of all proceedings in the this matter to avoid unnecessary litigation costs while the Parties

                    24         execute mediation with Hunter Hughes, Esq., an experienced mediator of wage and hour class

                    25         actions located in Atlanta, Georgia, with whom counsel for the Parties have recently settled a similar

                    26         matter.

                    27                   The Court is aware of the lengthy procedural history of this action. It is worth noting that

                    28         only with the Parties now having digested the appropriate standard for resolving cases under the
LITTLER MENDELSON, P.C.
        ATTORNEYS AT LAW
  3960 Howard Hughes Parkway
            Suite 300
   Las Vegas, NV 89169-5937
          702.862.8800
                                Case 2:14-cv-00786-GMN-BNW Document 210 Filed 02/25/20 Page 2 of 3



                       1       Nevada Minimum Wage Amendment and in the wake of this Court’s class certification order and
                       2       subsequent motion practice surrounding composition of the Certified Class, has an accurate
                       3       alleged damages accounting based on the proper information upon which to base an earnest
                       4       settlement effort been feasible. Having now exchanged extensive and focused class discovery and
                       5       performed their own respective analyses of the class time and pay data, the Parties have come to a
                       6       mutual, good faith belief that they can resolve this matter with only minimal additional expense
                       7       through mediation with Mr. Hughes. Counsel for the Parties recently used Mr. Hughes’s services to
                       8       settle a putative class action involving claims similar to those at issue here and believe that his
                       9       familiarity with the particular issues in this case, along with his extensive experience and expertise in
                    10         wage and hour class actions in general, will be invaluable for resolving this matter. The Parties ask
                    11         to stay the instant proceedings to schedule a mediation date with Mr. Hughes, whose availability is
                    12         limited by high demand for his services.
                    13                The Joint Discovery Plan and Scheduling Order for Phase II Discovery provides a deadline to
                    14         disclose rebuttal experts of March 9, 2020, a discovery cutoff deadline of April 7, 2020, and a
                    15         dispositive motion deadline of May 7, 2020. The Parties were in the midst of conducting discovery
                    16         when they completed their analysis of the class pay and time data and began discussing the
                    17         promising prospect of mediating the case with the assistance of Mr. Hughes. As the additional costs
                    18         associated with continuing discovery efforts would prove unnecessary if the Parties were to resolve
                    19         this matter at mediation, the Parties request a stay in this matter to avoid putting those costs to waste.
                    20         In the absence of a stay, the Parties anticipate incurring costs related to the completion of written fact
                    21         discovery and the completion of expert discovery, including deposing expert witnesses and rebuttal
                    22         expert witnesses.
                    23                The Parties therefore request the following:
                    24               That the Court enter a temporary 90-day stay of this matter beginning February 21, 2020, and
                    25                going through May 21, 2020;
                    26               That the Court stay the Parties’ discovery cutoff deadline and order that the time remaining
                    27                on the deadline as of February 21, 2020, immediately recommence upon the lifting of the
                    28                stay, setting the new deadline at July 6, 2020;
LITTLER MENDELSON, P.C.
        ATTORNEYS AT LAW
                                                                                 2.
  3960 Howard Hughes Parkway
            Suite 300
   Las Vegas, NV 89169-5937
          702.862.8800
                                 Case 2:14-cv-00786-GMN-BNW Document 210 Filed 02/25/20 Page 3 of 3



                       1               That the Court stay the Parties’ deadline for disclosing rebuttal expert witnesses and order
                       2                that the time remaining on the deadline as of February 21, 2020, immediately recommence
                       3                upon the lifting of the stay, setting the new deadline at June 4, 2020;
                       4               That the Court stay the Parties’ deadline for filing dispositive motions and order that the time
                       5                remaining on the deadline as of February 21, 2020, immediately recommence upon the lifting
                       6                of the stay, setting the new deadline at August 5, 2020;
                       7               That the Court stay the Parties’ deadline for filing the Pre-Trial Order and order that the time
                       8                remaining on the deadline as of February 21, 2020, immediately recommence upon the lifting
                       9                of the stay, setting the new deadline at September 7, 2020 (unless a timely dispositive motion
                    10                  is filed, in which case the deadline for filing the Pre-Trial Order will be suspended until 30
                    11                  days after entry of a decision on the last such motion, or until the date ordered by the Court).
                    12         Dated: February 21, 2020                      Dated: February 21, 2020
                    13

                    14
                               /s/ Daniel Bravo                                 /s/ Neil C. Baker
                    15         DON SPRINGMEYER, ESQ.                            RICK D. ROSKELLEY, ESQ.
                               BRADLEY SCHRAGER, ESQ.                           MONTGOMERY Y. PAEK, ESQ.
                    16         DANIEL BRAVO, ESQ.                               NEIL C. BAKER, ESQ.
                               WOLF, RIFKIN, SHAPIRO,                           LITTLER MENDELSON, P.C.
                    17         SCHULMAN & RABKIN, LLC
                                                                                Attorneys for Defendants
                    18         Attorneys for Plaintiff and the Certified
                               Class
                    19

                    20          IT IS SO ORDERED
                                                                              ORDER
                    21
                                DATED: February 26, 2020
                    22                                                        ITS IS SO ORDERED:

                    23

                    24                                        _______________________________________
                                __________________________________________________
                                                              UNITED STATES DISTRICT COURT JUDGE
                    25          BRENDA WEKSLER
                                UNITED STATES MAGISTRATE JUDGE
                    26                                                        Dated: ________________
                    27

                    28         4826-7434-5397.1 058582.1012
LITTLER MENDELSON, P.C.
        ATTORNEYS AT LAW
                                                                                  3.
  3960 Howard Hughes Parkway
            Suite 300
   Las Vegas, NV 89169-5937
          702.862.8800
